      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 1 of 8 Page ID #:1




1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                )           Case No.:
10   SHERON GILCHRIST,          )
                                )           COMPLAINT FOR DAMAGES
11
             Plaintiff,         )           1. VIOLATION OF THE
12                              )           TELEPHONE CONSUMER
         v.                     )           PROTECTION ACT, 47 U.S.C. §
13                              )           227, ET. SEQ.
14
     PERSOLVE LEGAL GROUP, LLP, )
                                )           JURY TRIAL DEMANDED
15             Defendant.       )
                                )
16
                                )
17

18                                 COMPLAINT
19        SHERON GILCHRIST (“Plaintiff”), by and through her attorneys,
20
     KIMMEL & SILVERMAN, P.C., alleges the following against PERSOLVE
21

22
     LEGAL GROUP (“Defendant”):

23

24

25

26

27                                       -1-
                                PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 2 of 8 Page ID #:2




1                                     INTRODUCTION
2
           1.     Plaintiff’s Complaint is based on the Fair Debt Collection Practices
3
     Act, 15 U.S.C. §§ 1692-1962o (FDCPA) and the Telephone Consumer Protection
4

5    Act (TCPA), 47 U.S.C. § 227.

6                              JURISDICTION AND VENUE
7
           2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
8
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
9

10         3.     Defendant conducts business in the State of California and as such,
11   personal jurisdiction is established.
12
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
13

14

15                                           PARTIES
16
           5.     Plaintiff is a natural person residing in Los Angeles, California
17
     90051.
18

19
           6.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

20   1692a(3).
21
           7.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
22
           8.     Defendant is a domestic corporation with its principal place of
23

24   business located at 9301 Corbin Avenue, Suite 1600, Northridge, California

25   91324.
26

27                                           -2-
                                    PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 3 of 8 Page ID #:3




1            9.    Defendant is a “debt collector” as that term is defined by 15 U.S.C. §
2
     1692a(6).
3
             10.   Defendant is a “person” as that term is defined by 47 U.S.C. §
4

5    153(39).

6            11.   Defendant acted through its agents, employees, officers, members,
7
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
8
     representatives, and insurers.
9

10

11
                                FACTUAL ALLEGATIONS
12
             12.   Plaintiff has a cellular telephone number that she has had for over a
13

14
     year.

15           13.   Plaintiff has only used this number as a cellular telephone number.
16
             14.   Defendant called Plaintiff on her cellular telephone on a repetitive
17
     and continuous basis.
18

19
             15.   When contacting Plaintiff on her cellular telephone, Defendant used

20   an automatic telephone dialing system and automatic and/or pre-recorded
21
     messages.
22
             16.   Plaintiff knew Defendant was calling her using an automatic telephone
23

24   dialing system and automatic and/or pre-recorded messages as she received calls

25

26

27                                             -3-
                                      PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 4 of 8 Page ID #:4




1    from Defendant that began with a delay or pause prior to a live representative of
2
     Defendant coming on the line.
3
           17.    Defendant’s telephone calls were not made for “emergency purposes.”
4

5          18.    Desiring to stop these repeated, unwanted calls, Plaintiff spoke to

6    Defendant soon after the calls began and revoked any previous consent that
7
     Defendant had to contact her.
8
           19.    Once Defendant was aware that its calls were unwanted and was told
9

10   to stop calling, there was no lawful purpose to making further calls, nor was there
11   any good faith reason to place calls.
12
           20.    In spite of her repeated instruction to stop calling her cellular
13

14
     telephone, Defendant instead continued to call her repeatedly.

15         21.    Upon information and belief, Defendant conducts business in a
16
     manner which violates the Telephone Consumer Protection Act.
17
                              COUNT I
18        DEFENDANT VIOLATED §§ 1692d and 1692d(5) OF THE FDCPA
19

20
           22.    Plaintiff incorporates the foregoing paragraphs as though the same

21   were set forth at length herein.
22
           23.    Section 1692d of the FDCPA prohibits debt collectors from engaging
23
     in any conduct the natural consequence of which is to harass, oppress or abuse any
24

25   person in connection with the collection of a debt.

26

27                                            -4-
                                     PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 5 of 8 Page ID #:5




1          24.    Section 1692d(5) of the FDCPA prohibits debt collectors from
2
     causing a telephone to ring or engaging any person in telephone conversation
3
     repeatedly or continuously with the intent to annoy, abuse or harass any person at
4

5    the called number.

6          25.    Defendant caused Plaintiff’s telephone to ring and/or attempted to
7
     engage Plaintiff in telephone conversation repeatedly.
8
           26.    Because Plaintiff informed Defendant that she did not wish to be
9

10   contacted, Defendant’s repeated calls to Plaintiff had the natural consequence of
11   harassing, oppressing, abusing, and annoying Plaintiff, and Defendant intended
12
     that its actions have these consequences.
13

14
           27.    Defendant therefore violated both Section 1692d and 1692d(5) of the

15   FDCPA.
16

17

18
                                 COUNT II
                          DEFENDANT VIOLATED THE
19                  TELEPHONE CONSUMER PROTECTION ACT
20
           28.    Plaintiff incorporates the forgoing paragraphs as though the same were
21
     set forth at length herein.
22

23         29.    Defendant initiated multiple automated telephone calls to Plaintiff’s

24   cellular telephone using an automated message and/or prerecorded voice.
25

26

27                                          -5-
                                   PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 6 of 8 Page ID #:6




1          30.    Defendant initiated these automated calls to Plaintiff using an
2
     automatic telephone dialing system.
3
           31.    Defendant’s calls to Plaintiff were not made for emergency purposes.
4

5          32.    Defendant’s calls to Plaintiff were made after Plaintiff had explicitly

6    revoked any consent that was previously given.
7
           33.    Defendant’s acts as described above were done with malicious,
8
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
9

10   under the law and with the purpose of harassing Plaintiff.
11         34.    The acts and/or omissions of Defendant were done unfairly,
12
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
13

14
     lawful right, legal defense, legal justification or legal excuse.

15         35.    As a result of the above violations of the TCPA, Plaintiff has suffered
16
     the losses and damages as set forth above entitling Plaintiff to an award of
17
     statutory, actual and trebles damages.
18

19

20         WHEREFORE, Plaintiff, SHERON GILCHRIST, respectfully prays for a
21
     judgment as follows:
22
                  a.     All actual damages Plaintiff suffered (as provided in 15 U.S.C. §
23
                         1692k(a)(1));
24
                  b.     Statutory damages of $1,000 for the violation of the FDCPA (as provided
25

26
                         under 15 U.S.C. § 1692k(a)(2)(A))

27                                            -6-
                                     PLAINTIFF’S COMPLAINT
28
      Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 7 of 8 Page ID #:7




1                  c.     All reasonable attorneys’ fees, witness fees, court costs, and other

2                         litigation costs (as provided under 15 U.S.C. § 1693k(a)(3));
3
                   d.     All   actual    damages       suffered     pursuant     to      47   U.S.C.
4
                          §227(b)(3)(A);
5

6
                   e.     Statutory damages of $500.00 per violative telephone call

7                         pursuant to 47 U.S.C. §227(b)(3)(B);
8
                   f.     Treble damages of $1,500 per violative telephone call pursuant
9

10                        to 47 U.S.C. §227(b)(3);

11                 g.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3);
12
                   h.     Any other relief deemed appropriate by this Honorable Court.
13

14

15                              DEMAND FOR JURY TRIAL

16          PLEASE TAKE NOTICE that Plaintiff, SHERON GILCHRIST, demands a
17
     jury trial in this case.
18

19

20

21

22

23

24

25

26

27                                              -7-
                                       PLAINTIFF’S COMPLAINT
28
     Case 2:20-cv-03015-CJC-E Document 1 Filed 03/31/20 Page 8 of 8 Page ID #:8




1                                       Respectfully submitted,
2

3    DATED: 3-31-2020                   By: /s/ Amy Lynn Bennecoff Ginsburg
                                        Amy Lynn Bennecoff Ginsburg, Esq.
4
                                        Kimmel & Silverman, P.C.
5                                       30 East Butler Pike
                                        Ambler, PA 19002
6                                       Telephone: (215) 540-8888
7
                                        Facsimile (215) 540-8817
                                        Email: aginsburg@creditlaw.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      -8-
                               PLAINTIFF’S COMPLAINT
28
